AO 450 (Rev. 5/85) Judgment in a Civil Case




                      United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


KENYOTA AMOS,

                               Plaintiff,
                                                            JUDGMENT IN A CIVIL CASE
                     v.                                        Case No. 21-C-797

MCDONALD’S, et al.,

                               Defendants.


☐         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
          tried and the jury has rendered its verdict

☒         Decision by Court. This action came before the Court for consideration.

         IT IS HEREBY ORDERED AND ADJUDGED that Kenyota Amos takes nothing and
this action is dismissed without prejudice.


                                                Approved: s/ William C. Griesbach
                                                          WILLIAM C. GRIESBACH
                                                          United States District Judge
          Dated: July 23, 2021

                                                          GINA M. COLLETTI
                                                          Clerk of Court

                                                          s/ Terri Lynn Ficek
                                                          (By) Deputy Clerk




             Case 1:21-cv-00797-WCG Filed 07/23/21 Page 1 of 1 Document 4
